Citation Nr: 9900782	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  92-17 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin



THE ISSUES

Entitlement to service connection for a dental disorder due 
to trauma for the purpose of obtaining VA outpatient dental 
treatment.

Entitlement to Class III (adjunct) VA outpatient dental 
treatment.

Entitlement to payment or reimbursement for unauthorized 
dental expenses for private treatment rendered on October 29 
and November 20, 1991.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION


The veteran had active service from February 1941 to June 
1945.


This appeal came to the Board of Veterans Appeals (Board) 
from 1992 VA decisions that denied the veterans claims for 
service connection for a dental disorder due to trauma for 
the purpose of obtaining VA outpatient dental treatment and 
for Class III VA outpatient dental treatment.  In a July 1994 
decision, the Board denied the claims.  The veteran then 
appealed to the United States Court of Veterans Appeals 
(Court) and he was represented by Charles Bridges and Albert 
Carter, lawyers, during the proceedings before the Court.  


In a June 1995 joint motion to the Court, the parties 
requested that the July 1994 Board decision be vacated and 
the case remanded for further development and readjudication, 
and for adjudication of the additional issue of the veterans 
entitlement to payment or reimbursement for unauthorized 
dental expenses for private treatment rendered on October 29 
and November 20, 1991.  In a June 1995 order, the Court 
granted the parties motion and the case was thereafter 
returned to the Board.


In July and August 1995 letters, the Board asked the lawyers 
whether they would continue to represent the veteran before 
the Board.  In an October 1995 letter, the Board notified the 
veteran that no reply to these letters had been received from 
his lawyers and asked him to clarify his representation.  In 
correspondence received from the veteran in November 1995, he 
notified the Board that the lawyers were no longer 
representing him and that he would now be represented by the 
American Legion.  A December 1995 written argument was 
received from the representative.

The Board remanded the case to the RO in January 1996 and 
July 1997 for additional development.


REMAND

At the time of the January 1996 Board remand, the appellate 
record consisted of the veterans claims folder and 2 VA 
administrative folders.  The administrative folders included 
a July 1993 letter from a private dentist to the effect that 
the veterans dental condition adversely affected his 
digestion, suggesting an association with his service-
connected ulcer disease.  In July 1997, the Board remanded 
the case to the RO, in part because the 2 VA administrative 
files were no longer associated with the appellate record.  A 
review of the file indicates that these 2 folders have still 
not been associated with the appellate record, and they 
should be in order to provide the veteran with due process. 
38 C.F.R. § 19.7 (1998).  A July 1998 memorandum from a 
program manager states that the enclosed records are true 
and correct copies of the original.  Unfortunately, this 
document is not attached to any enclosed records.  The 
file contains many photocopied documents, but the Board 
cannot determine their source(s) or whether they comprise all 
relevant documents.

Additionally, a supplemental statement of the case sent to 
the veteran in November 1997 refers to an October 9, 1997, 
opinion from a VA dentist to the effect that the veterans 
dental treatment on October 29 and November 20, 1991, was not 
for emergency conditions.  This dental opinion is not 
included in the appellate record.

The July 1997 Board remand advised the RO to provide the 
veteran with a supplemental statement of the case that 
included an explanation as to how the provisions of 38 C.F.R. 
§ 17.120 were applied with regard to his claim for 
entitlement to payment or reimbursement for unauthorized 
dental expenses for private treatment rendered on October 29 
and November 20, 1991.  A review of the supplemental 
statements of the case sent to the veteran does not show that 
he was provided with a summary and citation of this 
applicable regulation, and he should be.  38 C.F.R. §§ 19.29 
and 19.31.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The 2 VA administrative files, 
including the July 1993 letter with the 
opinion from a private dentist, and the 
October 9, 1997, VA dental opinion 
concerning the nature of the veterans 
dental treatment on October 29 and 
November 20, 1991, should be obtained and 
associated with the appellate record.  If 
this information is not available, a 
written report discussing the 
unavailability of these records should be 
prepared for inclusion in the veterans 
claims folder.

2.  The veteran and his representative 
should be provided with a supplemental 
statement of the case describing the 
application of 38 C.F.R. § 17.120 to his 
claims for reimbursement.  The 
supplemental statement of the case should 
address the October 29 and November 20, 
1991, claims separately, and with respect 
to each claim, state specifically whether 
the claim meets the criteria of 
§ 17.120(a), (b), and (c), and if not, 
the reasons why not.  For the veterans 
use and information, the regulation is 
reproduced here (the regulation in 1992 
was § 17.80 and was later redesignated, 
there has been no relevant change):  

17.120  Payment or reimbursement of the 
expenses of hospital care and other 
medical services not previously 
authorized.  

To the extent allowable, payment or 
reimbursement of the expenses of care, 
not previously authorized, in a private 
or public (or Federal) hospital not 
operated by the Department of Veterans 
Affairs, or of any medical services not 
previously authorized including 
transportation (except prosthetic 
appliances, similar devices, and repairs) 
may be paid on the basis of a claim 
timely filed, under the following 
circumstances: 

(a) For veterans with service connected 
disabilities. Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services:  
(1) For an adjudicated service-connected 
disability;  (2) For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability (does 
not apply outside of the States, 
Territories, and possessions of the 
United State, the District of Columbia, 
and the Commonwealth of Puerto Rico);  
(4) For any illness, injury or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in Sec. 
17.48(j); and

(b) In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 

(c) When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused. 


The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
